Case 2:20-cv-07975-DSF-AS Document 11 Filed 11/20/20 Page 1 of 1 Page ID #:39




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

 CHRIS LANGER                           CASE NO.
                                        2:20−cv−07975−DSF−AS
              Plaintiff(s),
       v.                        Order to Show Cause re
 CHINESE 6 THEATRES, LLC, et al. Dismissal for Lack of
                                 Prosecution
          Defendant(s).




      Generally, defendants must answer the complaint within 21 days after
    service or 60 days if the defendant is the United States. Fed. R. Civ. P.
    12(a)(1).
       In this case, Chinese 6 Theatres, LLC failed to plead or otherwise defend
    within the relevant time. The Court orders plaintiff to show cause in writing
    on or before December 4, 2020 why the claims against the non-appearing
    defendant(s) should not be dismissed for lack of prosecution. Failure to
    respond to this Order may result in sanctions, including dismissal for failure
    to prosecute.

      IT IS SO ORDERED.

 Date: November 20, 2020                     /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
